

115 SRES 585 IS: Commemorating the 50th anniversary of the commissioning of the USS John F. Kennedy.
U.S. Senate
2018-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 585IN THE SENATE OF THE UNITED STATESJuly 19, 2018Mr. Nelson (for himself, Mr. Rubio, Mr. Warner, and Mr. Kaine) submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONCommemorating the 50th anniversary of the commissioning of the USS John F. Kennedy.
	
 Whereas the USS John F. Kennedy (CV–67) was named in honor of the 35th president of the United States;
 Whereas, on May 27, 1967, President John F. Kennedy's 9-year-old daughter, Caroline Kennedy, christened the USS John F. Kennedy at the Newport News Shipbuilding and Drydock Company in Newport News, Virginia;
 Whereas, on September 7, 1968, during the height of the Cold War, the USS John F. Kennedy entered service at its home port of Naval Station Norfolk in Norfolk, Virginia, as the only ship of her class and the last conventionally powered carrier built for the United States Navy;
 Whereas the USS John F. Kennedy was a stalwart for the Atlantic Fleet of the United States Navy, sailing to Europe, Africa, and the Middle East, and across the Arctic and Pacific Oceans;
 Whereas, on March 28, 1977, the USS John F. Kennedy became the first United States aircraft carrier to make a port call at Dubrovnik, Yugoslavia;
 Whereas, on December 4, 1983, the USS John F. Kennedy launched 10 aircraft to bomb Syrian anti-aircraft and artillery positions near Hammana, Lebanon, in response to attacks against aircraft of the United States Armed Forces;
 Whereas, on July 3 and 4, 1986, the USS John F. Kennedy hosted more than 8,000 people during the International Naval Review honoring the 100th anniversary of the Statue of Liberty and hosted President Ronald Reagan on Independence Day;
 Whereas, on January 4, 1989, the USS John F. Kennedy launched two F–14 aircraft from Fighter Squadron 32 to intercept and destroy 2 hostile MiG–23s from the Libyan Air Force;
 Whereas, on December 29, 1990, the USS John F. Kennedy entered port in Jeddah, Saudi Arabia, as the first United States aircraft carrier to visit Saudi Arabia;
 Whereas, on January 17, 1991, the USS John F. Kennedy launched its first strikes in Operation Desert Storm as part of a multi-country coalition to drive the military of Iraq out of neighboring Kuwait;
 Whereas, from the beginning of hostilities on January 16, 1991, to their cessation on February 28, 1991, the USS John F. Kennedy launched 2,895 aircraft sorties, which struck 114 targets, delivered 3,500,000 pounds of ordnance, and provided 11,263 aircraft combat hours;
 Whereas, on September 22, 1995, the USS John F. Kennedy was transferred to Naval Station Mayport in Jacksonville, Florida, as the new home port of the vessel;
 Whereas, on November 1, 1999, the USS John F. Kennedy became the first United States aircraft carrier to make a port call in Al Aqabah, Jordan, and hosted the King of Jordan;
 Whereas, on September 11, 2001, the USS John F. Kennedy was called upon to secure the mid-Atlantic seaboard to “help calm a fearful and shocked nation”;
 Whereas, from March 11 to July 17, 2002, the USS John F. Kennedy deployed and launched strikes in support of Operation Enduring Freedom, and those strikes dropped 64,000 pounds of ordnance on Taliban and Al Qaeda targets;
 Whereas, from July 10 to November 20, 2004, the USS John F. Kennedy deployed in support of Operation Iraqi Freedom and launched 8,296 aircraft sorties, which dropped 54,000 pounds of ordnance;
 Whereas, on December 13, 2004, the USS John F. Kennedy returned from its 21st and final deployment; Whereas the USS John F. Kennedy was decommissioned at her final homeport of Naval Station Mayport in Jacksonville, Florida, on March 23, 2007, stricken from the Naval Vessel Register on October 16, 2009, and lays in wait at Philadelphia, Pennsylvania, pending final disposition or the call to serve again in the United States Navy; and
 Whereas, from August 23 to 26, 2018, the former crews and supporters of the USS John F. Kennedy will meet in Norfolk, Virginia, to honor the 50th anniversary of the commissioning of the vessel: Now, therefore, be it
	
 That the Senate— (1)recognizes the 50th anniversary of the commissioning of the USS John F. Kennedy (CV–67); and
 (2)honors the USS John F. Kennedy, its crew, and all of the courageous sailors and Marines of the United States who have served on board in the past.